UNITED STATES NAVY-MARINE CORPS
                 COURT OF CRIMINAL APPEALS
                      WASHINGTON, D.C.

                                 Before
             J.R. MCFARLANE, M.C. HOLIFIELD, T.P. BELSKY
                        Appellate Military Judges

                      UNITED STATES OF AMERICA

                                     v.

                       BRANDON R. CULP
          BOATSWAIN'S MATE SECOND CLASS (E-5), U.S. NAVY

                           NMCCA 201400258
                       GENERAL COURT-MARTIAL

Sentence Adjudged: 24 March 2014.
Military Judge: Col M. Richardson, USMC.
Convening Authority: Commander, Navy Region Northwest,
Silverdale, WA.
Staff Judge Advocate's Recommendation: LCDR D.E. Reike,
JAGC, USN.
For Appellant: CDR Ricardo A. Berry, JAGC, USN.
For Appellee: CDR James E. Carsten, JAGC, USN; Ian D.
Maclean, JAGC, USN.

                           19 February 2015

     ---------------------------------------------------
                     OPINION OF THE COURT
     ---------------------------------------------------

THIS OPINION DOES NOT SERVE AS BINDING PRECEDENT, BUT MAY BE CITED AS
PERSUASIVE AUTHORITY UNDER NMCCA RULE OF PRACTICE AND PROCEDURE 18.2.

PER CURIUM

     A military judge, sitting as a general court-martial,
convicted the appellant, pursuant to his pleas, of two
specifications of violating a general regulation, and one
specification of attempted sex trafficking of a minor, in
violation of Articles 92 and 134, Uniform of Military Justice,
10 U.S.C. §§ 892 and 934. The adjudged sentence included twelve
years’ confinement, reduction to pay grade E-1, total forfeiture
of all pay and allowances, and a dishonorable discharge. The
convening authority (CA) approved the sentence as adjudged and,
pursuant to the terms of a pretrial agreement, suspended all
confinement in excess of fifty-four months, suspended the
adjudged forfeitures, and waived automatic forfeitures for six
months provided the appellant established an allotment for his
dependent daughter.

     On appeal, the appellant alleges that his sentence is
excessively severe. 1 After careful examination of the record of
trial and the pleadings of the parties, we are satisfied that
the findings and sentence are correct in law and fact, and that
no error materially prejudicial to the substantial rights of the
appellant was committed. Arts. 59(a) and 66(c), UCMJ.

                         Factual Background

     The following facts are taken from the appellant’s
providence inquiry and from the stipulation of fact entered into
evidence as Prosecution Exhibit 1. At various times between
January 2009 and August 2011, in San Diego, California, and
Silverdale, Washington, the appellant used government computers
to solicit prostitutes and to acquire and view adult
pornography. The appellant’s conduct included using shipboard
computers while attached to USS DUBUQUE (LPD 8), and violated
Department of Defense Directive 5500.7-R (30 Aug 1993), which
specifically prohibits using government computers for
solicitation and viewing pornography.

     Additionally, while stationed on board USS DUBUQUE (LPD 8),
the appellant made efforts to acquire a child prostitute with
whom he intended to engage in sexual activity. On several
occasions, the appellant communicated through email with an
undercover special agent from the Naval Criminal Investigative
Service, who the appellant believed was an individual located in
Mexico that trafficked in child prostitutes. Through these e-
mail communications, the appellant negotiated the cost of
acquiring a minor, and discussed times and locations to meet
with the minor for the purposes of engaging in sexual activity.




1
   Raised pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A.
1992).
                                   2
                        Sentence Severity

     In his sole assignment of error, the appellant alleges that
his sentence is inappropriately severe. We disagree.

     Under Article 66(c), UCMJ, this court independently reviews
sentences within its purview and only approves that part of a
sentence which it finds should be approved. United States v.
Baier, 60 M.J. 382, 383-84 (C.A.A.F. 2005). “Sentence
appropriateness involves the judicial function of assuring that
justice is done and that the accused gets the punishment he
deserves.” United States v. Healy, 26 M.J. 394, 395 (C.M.A.
1988). This requires “‘individualized consideration’ of the
particular accused ‘on the basis of the nature and seriousness
of the offense and character of the offender.’” United States
v. Snelling, 14 M.J. 267, 268 (C.M.A. 1982) (quoting United
States v. Mamaluy, 27 C.M.R. 176, 180-81 (C.M.A. 1959)).

     Noting accurately that the child sex trafficking
specification had the most bearing on the severity of his
sentence, the appellant argues that the civilian federal statute
under which he was convicted “criminalizes a broad spectrum of
conduct.” See United States v. Jungers, 702 F.3d 1066, 1070
(8th Cir. 2013) (internal quotation marks and citation omitted).
The appellant avers that in comparison to other conduct falling
under this statute his behavior was on the less egregious end of
the spectrum. See Appellant’s Brief of 2 Sep 2014 at 6.
However, the plain language of the statute calls for a mandatory
minimum sentence of ten years’ incarceration, and a maximum
sentence of life in prison. 18 U.S.C. § 1591(b)(2). In light
of this fact, the appellant’s approved sentence of twelve years’
confinement was on the more lenient end of the spectrum. This
fact is made even more obvious when one considers the egregious,
prolonged, and flagrant nature of the appellant’s overall
conduct. In light of the appellant’s actions, we are firmly
convinced that his sentence is appropriate for his offenses.

                           Conclusion

     The findings and the sentence as approved by the CA are
affirmed.

                                For the Court


                                R.H. TROIDL
                                Clerk of Court

                                3